The petition set forth the following facts: “That your petitioner at the October Term, 1895, filed in this Honorable Court a petition substantially in the following words, to wit:
‘ To the Honorable the Judges of the Superior Court of the State of Delaware now sitting at Georgetown, in and for Sussex County.
‘ The petition of the undersigned respectfully represents that Benjamin W. Carmean did, on the 23d day of October, A. D. 1886, obtain a judgment by confession in the Superior Court against Theodore M. Kreer and Flora Kreer for the sum of one thousand and five hundred dollars, said judgment being No. 37 to October Term, 1886.
‘ That the said Benjamin W. Carmean did, on the 8th day oí November, A. D. 1894, assign the aforesaid judgment on the record thereof unto Dr. C. R. Layton.
*65* That sundry executions were issued on the said judgment unto John H. Truitt, Sheriff, the last being 2nd Pis. Vend. Ex. No. 98 to April Term, 1895, upon which said execution the said sheriff made the following return, to wit:—“ Goods advertised and remain unsold and this execution debt, interest and all costs settled to plaintiff. So ans. John H. Truitt, late Sheriff.”
(That the prothonotary of this Court in pursuance to the statutes in such case made and provided has entered on the record of said judgment the words following,to wit—“Settled by Sheriff’s returns.”
(That the debt, interest and costs of the aforesaid judgment have not been paid and satisfied as by said return recited; and that your petitioner would suffer the loss of said judgment should the said erroneous return be not amended.
(Your petitioner therefore prays your Honors for a rule to show cause why the said return of said sheriff shall not be amended and the said sheriff be directed to make the return in accordance with the facts in the premises, and that the prothonotary make due entry thereof on the records of said judgment.
‘ And as in duty bound will ever pray, &c.
De. C. E. Layton.’
“ That Eobert G. Houston, Esq., attorney for the defendants in said petition, waived the issuance of said rule, appeared gratis and agreed that said rule be made absolute and that in pursuance thereof this honorable Court did make said rule absolute.
“ That the said petition was misplaced or lost and therefore the record has not been made up nor the proper entries made on the records in accordance with the order of this Court.
“ Your petitioner therefore prays your Honors that this petition may be filed as and for the original petition, now lost, and that the order of the Court heretofore made may be duly entered upon the records of this honorable Court and that the prothonotary do make the entries in accordance with the said order of the Court.
Caleb E. Layton.”
*66And now to wit this twelfth day of April, A. D., 1899, the within petition having been read and considered, and it appearing that the petition and order therein recited has been lost, it is ordered by the Court, Robert G. Houston, Esq., attorney for the defendants in said judgment, consenting thereto, that the within petition be filed as and for the said original petition, now lost, and that the said order of the Court heretofore made, be duly entered upon the records of this Court according to the prayer of the within petition.